Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive. 
Applicant argued Yamamoto is directed to a pet excrement disposal tool, which is not the same as a pet nursing product, thus, does not concerned with the features as claimed. Also, the inventions of Yamamoto and Ochoa have no common problems to be solved. 
 Applicant discloses in his application an absorbing sheets for a bedridden pet, liquid excreta that have been absorbed into the absorbing sheet for pets cause rewetting by body pressure…even when a bedridden pet discharges liquid excreta such as urine on the cushion material…Yamamoto discloses a pet product for treating excreta. Thus, the invention of Yamamoto is related to that of the Applicant. 
Ocha was relied on for the teaching of various features of layers of a cushioning layer, which is related to the limitations of the claims in this instant application, since these layers are of a cushioning layer. Thus, the argument is not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from claim 3, which is a cancelled claim. Thus, for the purpose of art rejection, claim 4 is interpreted to depend from claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP-2009118791) in view of Ochoa et al. (2004/0137212).
For claim 1, Yamamoto discloses A pet nursing product (at least figs. 8-9) comprising an absorbent sheet (at least fig.8 for 60 and/or 50) with a liquid- retaining property (at least para 0044), and a liquid-permeable cushion material (4) disposed on a top surface of the absorbent sheet (at least fig.9) and having a thickness of 5 mm or 
Yamamoto is silent about fiber diameters of 0.01 mm to 3 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter of the fiber of the cushion material with 0.01 mm to 3 mm depending on user’s preferences in order to obtain a desired absorption rate for the material. 
Yamamoto is silent about the nonwoven fabric has a lower density than the fiber structure.
Ochoa teaches a lower layer having a lower density than an upper layer (at least fig.2 and/or para 0025 for a lower layer 420 has a lower density than a top layer 410). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify fabric layer of Yamamoto with a lower density than the fiber structure as taught by Ochoa in order to form an impact absorption layer.

Yamamoto as modified by Ochoa is silent about wherein the fiber structure has, in a thickness direction, a high-density layer that forms the top surface of the fiber structure and has relatively high density, and a low-density layer that is located on a bottom surface side of the high-density layer and has relatively low density.
Ochoa teaches a lower layer having a lower density than an upper layer (at least fig.2 and/or para 0025 for a lower layer 420 has a lower density than a top layer 410). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify fabric layer of Yamamoto as modified by Ochoa with a lower density than the fiber structure as taught by Ochoa in order to form an impact absorption layer.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as modified by Ochoa as applied to claim 1 and 5 above, and further in view of Takahashi et al. (2009/0000557) and Takagi et al. (2015/0201579).
For claim 2, Yamamoto as modified by Ochoa is silent about wherein the fiber structure has a density of 0.01 g/cm3 to 0.10 g/cm3 and a thickness of 3 mm or greater when pressed by a pressure of 3.4 kPa.
Takahashi teaches a fiber structure has a density of 0.005 g/cm3 to 0.20 g/cm3 (at least Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the density of the fiber structure of Yamamoto as modified by Ochoa with a density of 0.005 g/cm3 to 0.20 g/cm3 as taught 
Takagi teaches a fiber structure has a thickness of 1.6 mm when pressed by a pressure (at least fig.5 and/or para 0066). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the density of the structure of  Yamamoto as modified by Ochoa and Takahashi with a thickness of 1.6 mm when pressed by a pressure as taught by Takagi in order to obtain a desired size to be placed in a desired location. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the fiber structure of Yamamoto as modified by Ochoa, Takahashi, and Takagi with a thickness of 3 mm or greater when pressed by a pressure of 3.4 kPa in order to obtain a desired size to be placed in a desired location.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as modified by Ochoa as applied to claims 1 and 5 above, and further in view of Sasano et al. (20150027380).
For claim 4, Yamamoto as modified by Ochoa is silent about wherein the fiber diameters of the thermoplastic resin continuous fibers are larger than fiber diameters of fibers composing the nonwoven fabric.
. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as modified by Ochoa as applied to claim 1 and 5 above, and further in view of Matsuo et al. (2004/0255869).
For claim 6, Yamamoto as modified by Ochoa is silent about wherein the fiber structure has a water retention of no greater than 7%.
Matsuo teaches a structure has a water retention capacity of 400 g or greater (at least para 0022). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Yamamoto as modified by Ochoa with a structure has a water retention capacity of 400 g or greater as taught by Matsuo in order to sufficiently retain water for a long time. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Yamamoto as modified by Ochoa and Matsuo with a structure has a water retention of no greater than 7% depending on user’s preferences in order to sufficiently retain water for a desired time.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as modified by Ochoa as applied to claim 1 and 5 above, and further in view of Renforth et al. (2014/0261219). 
For claim 7, Yamamoto as modified by Ochoa is silent about wherein the pet nursing product further includes a pet bed comprising a frame body with a prescribed thickness, and a mat that has a smaller thickness than the thickness of the frame body and is inserted in a freely detachable manner in the frame body, the absorbent sheet being disposed on a top surface of the mat.
Renforth teaches a pet bed (fig.4) comprising a frame body (12) with a prescribed thickness (fig.4), and a mat (24) that has a smaller thickness than the thickness of the frame body and is inserted in a freely detachable manner in the frame body (fig.4 and/or para 0024), a cushion sheet (28) being disposed on a top surface of the mat (fig.4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the product of Yamamoto as modified by Ochoa with wherein the pet nursing product further includes a pet bed comprising a frame body with a prescribed thickness, and a mat that has a smaller thickness than the thickness of the frame body and is inserted in a freely detachable manner in the frame body, the cushion being disposed on a top surface of the mat as taught by Renforth in order to allow pet to be comfortably positioned in a designated area. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. in view of Ochoa and Kickenbush (2081334).
For claim 8, Yamamoto discloses a method of using a liquid-permeable cushion material (4) having a thickness of 5 mm or greater (at least para 0028 for a thickness of 
Yamamoto is silent about fiber diameters of 0.01 mm to 3 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter of the fiber of the cushion material with 0.01 mm to 3 mm depending on user’s preferences in order to obtain a desired absorption rate for the material. 
Yamamoto is silent about the nonwoven fabric has a lower density than the fiber structure.
Ochoa teaches a lower layer having a lower density than an upper layer (at least fig.2 and/or para 0025 for a lower layer 420 has a lower density than a top layer 410). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify fabric layer of Yamamoto with a lower density than the fiber structure as taught by Ochoa in order to form an impact absorption layer.

Kickenbush teaches a method of placing a pet on a top surface of the cushion material and nursing a pet (fig.1, the method steps are readily apparent during operation of the device/structure). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Yamamoto as modified by Ochoa with steps of placing a pet on a top surface of the cushion material and nursing a pet as taught by Kickenbush in order to allow pet of target to be comfortably treated. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH PHAM/Primary Examiner, Art Unit 3643